 11   RESNICK & LOUIS, P.C.
      MELISSA J. ROOSE, ESQ.
 22   Nevada Bar No. 7889
      8925 West Russell Road, Suite 220
 33
      Las Vegas, NV 89148
 44   mroose@rlattorneys.com
      Telephone: (702) 997-3800 / Facsimile: (702) 997-3800
 55   Attorney for Swift Transportation Co. of AZ, LLC and
      Ricardo Barcena
 66

 77                               UNITED STATES DISTRICT COURT

 88                                    DISTRICT OF NEVADA
  9
 9    MITCHELL SAVOY, an individual,                     CASE NO.: 2:21-cv-00361-RFB-VCF
10
10
                     Plaintiff,                          MOTION AND NOTICE TO REMOVE
11
11                                                       COUNSEL OF RECORD FOR
12    v.                                                 DEFENDANTS AND TO REMOVE
12                                                       FROM THE ELECTRONIC SERVICE
13    RICARDO BARCENA, individually;                     LIST
13    SWIFT TRANSPORTATION CO. OF AZ,
14    LLC; and DOES I through X, inclusive; ROE
14
15    CORPORATIONS XI through XX,
15    inclusive,
16
16                  Defendants.
17
17
18    TO:    ALL PARTIES AND THEIR COUNSEL OF RECORD
18
19           PLEASE TAKE NOTICE that Defendants, SWIFT TRANSPORTATION CO. OF AZ,
19
20
      LLC and RICARDO BARCENA, hereby move this Honorable Court and provide notice that
20
21
      JOSHUA Y. ANG, ESQ. is no longer employed at RESNICK & LOUIS, P.C., and as such, he
21
22
      shall no longer be associated as counsel of record for Defendants in this matter. Additionally,
22
23
      JOSHUA Y. ANG, ESQ. shall hereby be removed from the electronic service list.
23
24
             As delineated herein, MELISSA J. ROOSE, ESQ. of RESNICK & LOUIS, P.C. will
24
25
      continue to serve as counsel for Defendants, SWIFT TRANSPORTATION CO. OF AZ., LLC
25
26
      and RICARDO BARCENA, in this action.
26
27
28
                                                     1
 11          All items including, but not limited to, pleadings, papers, correspondence, documents,

 22   and future notices in this action should continue to be directed to MELISSA J. ROOSE, ESQ.

 33   of RESNICK & LOUIS, P.C. as counsel of record for Defendants, accordingly.

 44

 55   DATED this 13th day of July, 2021.         Respectfully Submitted By:

 66                                              RESNICK & LOUIS, P.C.

 77                                              /s/ Melissa J. Roose, Esq.

 88                                              MELISSA J. ROOSE, ESQ.
  9                                              Nevada Bar No. 7889
 9                                               8925 West Russell Road, Suite 220
10                                               Las Vegas, NV 89148
10                                               Attorneys for Defendants
11                                               Swift Transportation Co. of AZ and
11                                               Ricardo Barcena
12
12
13
13    IT IS SO ORDERED:
14
14
15
15    UNITED STATES MAGISTRATE JUDGE
16
16
17               7-15-2021
17    DATED:
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                    2
 11                                  CERTIFICATE OF SERVICE

 22          I HEREBY CERTIFY that service of the foregoing MOTION AND NOTICE TO

 33   REMOVE COUNSEL OF RECORD FOR DEFENDANTS AND TO REMOVE FROM

 44   THE ELECTRONIC SERVICE LIST was served this 13th day of July, 2021, by:

 55   []     BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
             postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada,
 66
             addressed as set forth below.
 77
      [ ]    BY FACSIMILE: by transmitting via facsimile the document(s) listed above to the fax
 88          number(s) set forth below on this date before 5:00 p.m. pursuant to FRCP 5(b). A
  9          printed transmission record is attached to the file copy of this document.
 9
10    [ ]    BY PERSONAL SERVICE: by causing personal delivery by an employee of Resnick
10           & Louis, P.C. of the document(s) listed above to the person(s) at the address(es) set
11           forth below.
11
12
12    [ X]   BY ELECTRONIC SERVICE: by transmitting via the Court’s electronic filing
13           services the document(s) listed above to the Counsel set forth on the service list on this
13           date PURSUANT TO 28 U.S. CODE § 1446 with the Clerk of Court for the United
14           States District Court, District of Nevada, by using the CM/ECF system.
14
15    Justin G. Randall, Esq.
15
16    ER INJURY ATTORNEYS
16    4795 South Durango Drive
17    Las Vegas, Nevada 89147
17    Attorneys for Plaintiff
18    Mitchell Savoy
18
19
                                                   /s/Michelle Roeder
19
20                                                 An Employee of Resnick & Louis, P.C.
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                      3
